Citation Nr: 1022224	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco


THE ISSUES

1.  Entitlement to service connection for sleep disability 
with fatigue, including as due to undiagnosed illness.

2.  Entitlement to service connection for respiratory 
disability, including as due to undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by muscle and joint pain, including as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.
ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1989 to 
January 1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran testified before a Decision Review Officer at the 
RO in August 2006.  A transcript of this proceeding is 
associated with the claims file.  The Board previously 
remanded these issues for further development in February 
2009 and October 2009.

The Veteran was afforded a VA examination in December 2009 to 
assess the severity of his service-connected traumatic brain 
injury, which is not currently on appeal.  However, in a 
January 2010 Report of Contact, the Veteran indicated that 
this examination report was not considered when evaluating 
his claim.  Thus, this matter is referred back to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The Veteran suffers from a chronic sleep disability which 
was manifested during active duty service.

3.  The Veteran's chronic respiratory disability has been 
associated with a clinically diagnosed disorder, described as 
rhinitis with recurrent bronchitis and bronchospasm, which 
manifested during active military service.

4.  The Veteran suffers from a chronic disability manifested 
by muscle and joint pain which was manifested during active 
duty service.


CONCLUSIONS OF LAW

1.  Chronic sleep disability with fatigue was incurred during 
the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

2.  Rhinitis with recurrent bronchitis and bronchospasm was 
incurred during the Veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Chronic disability manifested by muscle and joint pain 
was incurred during the Veteran's military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claims for service 
connection for a sleep disability with fatigue, a respiratory 
disability, and a chronic disability manifested by muscle and 
joint pain, including as due to undiagnosed illness.  
Specifically, the Veteran contends that he first developed 
these problems while serving in Saudi Arabia in the early 
1990s and continues to suffer from these problems after his 
discharge from military service.      

Legal Criteria

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre- existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131.  In order to prevail on the issue of service connection 
there must be competent evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, service-connected disability compensation may be 
paid to: (1) a claimant who is "a Persian Gulf veteran"; 
(2) "who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) 
which "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving the skin, muscle or joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system, sleep 
disturbances, and gastrointestinal signs or symptoms.  38 
C.F.R. § 3.317(a), (b).  Compensation availability has 
recently been expanded to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome, as well as 
any diagnosed illness that the Secretary determines by 
regulation to be service-connected.  See Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-1-3, 115 
Stat. 976 (2001).  


For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).  Also, 
"chronic" refers to  disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period.  
The 6- month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(3).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Analysis

        1.  Sleep Disability with Fatigue

A review of the Veteran's service treatment records shows 
that the only reference with respect to any sleep problems is 
an August 1991 report of medical history in which the Veteran 
indicated a history of frequent trouble sleeping.  

VA treatment records have been reviewed and associated with 
the claims file.  Significantly, a June 1994 record showed 
that the Veteran reported sleep disturbances since his return 
from Saudi Arabia. 

In support of his claim, in July 2006, the Veteran submitted 
a daily log documenting his sleep problems for three weeks in 
May 2006.  At the August 2006 RO hearing, the Veteran 
testified that he started experiencing sleep disturbances 
with fatigue right after he came home from Saudi Arabia.  

The Veteran was afforded a VA examination in September 2006.  
The claims file was reviewed.  The Veteran reported sleep 
problems beginning in 1991 after his return from the Middle 
East.  He claimed to get about two to five hours of sleep per 
night.  In pertinent part, the impression was sleep disorder 
strongly suggestive of chronic depression, which was 
currently untreated. 

In a January 2009 Decision, the Board remanded  this case 
because it found that this examination was insufficient for 
appellate review because the examiner did not clearly 
indicate whether there were objective verifiable signs or 
symptoms of the disability on appeal.  Further, the examiner 
did not attribute any signs or symptoms to a clear clinical 
diagnosis or provide a clear opinion.  For instance, the 
examiner indicated that the Veteran's sleep problems were 
attributed to untreated depression, but then failed to offer 
an opinion with respect to this diagnosis.  Further, the 
examination was performed by a physician's assistant and the 
report was not signed by a physician.  

Thus, on remand, the Veteran was afforded another VA 
examination in April 2009.  However, again, in an October 
2009 decision, the Board remanded this case because this 
examination was also found to be insufficient for appellate 
review because it was done by a physician's assistant despite 
the Board directing that the examination be done by a medical 
doctor and it did not appear that all of the VA treatment 
records were taken into consideration.  Moreover, the 
examiner appeared to indicate that there was no diagnosis of 
sleep disturbance, but failed to address the August 1991 
report of medical history where the Veteran reported frequent 
trouble sleeping.  Further, the examiner also appeared to 
base his opinion on the lack of diagnosis or complaints in 
the service treatment records.  However, with claims based on 
undiagnosed illness, the Veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  

On remand, the Veteran was afforded another VA examination in 
November 2009 by a medical doctor.  The claims file was 
reviewed.  The examiner gave a diagnosis of sleep disorder 
with fatigue, but found that it was less likely than not 
related to the sleep difficulties during service as the sleep 
difficulty was multifactorial such as traumatic brain injury 
residuals and diffuse musculoskeletal aching.  

The Veteran was afforded another VA examination in December 
2009 by another medical doctor.  The claims file was again 
reviewed.  The examiner gave a diagnosis of insomnia.  The 
examiner continued that the Veteran did seem to have a sleep 
disorder, which appeared to be insomnia.  It was not uncommon 
for veterans who have been in theater or on shift work.  It 
may also be exacerbated by the Veteran's history of 
respiratory condition and orthopedic problems.  The examiner 
opined that it was as likely as not that the Veteran's 
insomnia was related to military service.  The examiner also 
noted that the Veteran's insomnia could be exacerbated by his 
trauma that was noted while he was in the military.  

Also, in a December 2009 VA examination, which was conducted 
to assess the severity of the Veteran's service-connected 
traumatic brain injury, the examiner observed that the 
Veteran suffered from difficulty falling asleep and staying 
asleep.  The cause was unknown, although it was noted to be 
partially due to pain associated with the Veteran's service-
connected low back as well as other joint pain.    

In conclusion, despite findings that the Veteran's sleep 
disturbance may be multifactorial, the Board finds that the 
medical community has not clearly attributed the Veteran's 
sleep problems with fatigue to a medical diagnosis.  
Significantly, after reviewing the claims file with the 
specific intent to offer an opinion, the December 2009 VA 
examiner offered that it was as likely as not that the 
Veteran's sleep disorder was related to service.  Further, 
although the November 2009 examiner indicated that the sleep 
disorder was not related to service, the examiner did 
indicate that the sleep disorder was multifactorial and in 
part due to the Veteran's service-connected traumatic brain 
injury and musculoskeletal pain, which has been determined 
below to be service-connected.  Thus, when resolving all 
benefit of the doubt in favor of the Veteran, the Board 
concludes that service connection is warranted for sleep 
disability with fatigue as being causally related to his 
active duty service.  

        

2.  Respiratory Disability

Service treatment records are silent with respect to any 
respiratory problems.  Significantly, an August 1991 service 
examination for purposes of a Medical Board found that the 
nose, sinuses, lungs, and chest were all clinically evaluated 
as normal.  In his contemporaneous medical history, the 
Veteran reported no history of ear, nose or throat trouble, 
chronic or frequent colds, sinusitis, hay fever, asthma, 
shortness of breath or chronic cough.

However, post-service VA treatment records beginning in 1994, 
including a June 1994 Persian Gulf Registry examination, show 
that the Veteran complained of shortness of breath, allergies 
and wheezing shortly after service.  These records 
demonstrate continuing treatment for numerous upper 
respiratory infections diagnosed as bronchitis, asthma, 
sinusitis and allergic rhinitis. 

The Veteran was afforded a general VA examination for Gulf 
War syndrome in December 2002.  The Veteran reported being 
treated intermittently for upper respiratory infections 
dating back to 1991 and then in 1996, a diagnosis of asthma 
was made.  In pertinent part, the impression was chronic 
sinusitis, allergic rhinitis, asthmatic bronchitis and recent 
history of pneumothorax right and currently resolved.  A 
contemporaneous x-ray of the sinuses showed bilateral 
maxillary sinus disease.  However, a contemporaneous 
pulmonary function test was normal.  However, no etiological 
opinion was given. 

Subsequently, in a February 2004 decision, the Board affirmed 
the RO's December 2001 decision and denied service connection 
for asthma.  The RO again denied this issue in a December 
2006 decision as new and material evidence had not been 
submitted.  The Veteran did not appeal this decision.  
 
Thereafter, the Veteran was afforded another VA examination 
in January 2006 by the same examiner who conducted the 
December 2002 examination.  After reviewing the claims file, 
in pertinent part, the following impressions were given: 
allergic conjunctivitis, minimal symptoms, no treatment, 
which was not felt to be service-connected; allergic 
rhinitis, moderate symptoms, minimal disability, which was a 
service-connected problem; chronic recurring sinusitis with 
seasonal involvement, moderate disability, which was as 
likely as not service-connected in that it followed on the 
heels of the bronchitis symptoms while in service; and 
bronchial asthma dating back to 1993.   

During the August 2006 RO hearing, the Veteran testified that 
he began getting treatment at the VA for asthma in 1992 and 
1993.  In an April 2007 rating decision, the RO denied 
service connection for sinusitis and this issue was not 
appealed by the Veteran. 

In February 2009, the Board remanded this issue because it 
determined that the VA examination given in January 2006 was 
insufficient for appellate review since the examiner gave 
numerous diagnoses for respiratory disabilities, but did not 
provide a rationale for any opinions given except to indicate 
symptoms in service that are not documented in the service 
treatment records, and did not give an opinion for bronchial 
asthma.  Thus, on remand, the Veteran was afforded another VA 
examination in April 2009.  However, in October 2009, the  
Board remanded this issue because this examination was also 
found to be insufficient for appellate review because it was 
done by a physician's assistant despite the Board directing 
that the examination be done by a medical doctor and it did 
not appear that all of the VA treatment records were taken 
into consideration.  

On remand, the November 2009 VA examiner noted a normal 
pulmonary function test that was performed in April 2009, but 
determined that the Veteran's respiratory difficulty was 
chronic bronchitis.  It was also opined that it was as likely 
as not a continuation of the bronchitis episodes that the 
Veteran had during military service.  

The December 2009 VA examiner gave a diagnosis of rhinitis 
and recurrent bronchitis and bronchospasm.  The examiner 
opined that it was as likely as not that these conditions 
were related to the Veteran's military service, since there 
was some evidence of evaluation in his military record.  
Further, it was noted that it was not uncommon for veterans 
who have been in the desert and sand to have complaints of 
rhinitis and bronchospasm.  

Initially, the Board observes that issues of service 
connection for asthma and sinusitis have been previously 
denied and are not currently on appeal before the Board.  
Further, it appears that the Veteran's respiratory symptoms 
have been attributed to numerous medical diagnoses; as such, 
service connection on an undiagnosed illness theory is 
precluded.  However, after reviewing the claims file, three 
medical examiners have opined that the Veteran's rhinitis 
with recurrent bronchitis and bronchospasm was due to the 
Veteran's active duty service.  Although there is no clear 
medical evidence of problems during military service, there 
is no competent medical evidence of record to refute these 
opinions.  Further, the December 2009 VA examiner also 
rationalized that it was not uncommon for veterans who have 
been in the desert to have complaints of rhinitis and 
bronchospasm.  Thus, when resolving the benefit of the doubt 
in favor of the Veteran, service connection is therefore 
warranted based on incurrence in service.  See 38 U.S.C.A. 
§ 5107(b).

        3.  Disability Manifested by Muscle and Joint Pain

Service treatment records are silent with respect to any 
complaints of chronic muscle and/or joint pain.  
Significantly, with the exception of pes planus and low back 
symptoms, the August 1991 service examination is silent with 
respect to any abnormal findings of the muscles or joints.  

VA treatment records showed that at the June 1994 Persian 
Gulf War Registry examination, the Veteran complained of 
aching all over.  Further, an April 1998 record also showed 
an impression of chronic musculoskeletal pain.  Follow up 
records showed that the Veteran was using Biofreeze for joint 
pain. 

The Veteran was afforded a VA examination in January 2006.  
The claims file was reviewed.  The impression was 
undetermined pain of joints and muscles.  No further opinion 
or rational was given.  

In support of his claim, in July 2006, the Veteran submitted 
a daily log documenting his muscle and joint pain for three 
weeks in May 2006.  At the August 2006 RO hearing, the 
Veteran testified that he started experiencing muscle spasms 
and joint pain shortly after he got home from Saudi Arabia 
while on medical leave.  

At the September 2006 VA examination, the Veteran reported 
multiple joint pain without previous trauma.  In pertinent 
part, the examiner determined that all muscle and joint 
examinations were essentially normal and showed no evidence 
of any orthopedic pathology.  All x-rays were normal.  The 
examiner indicated that it appeared that most of the 
Veteran's complaints had to do with somatization secondary to 
chronic depression. 

In the February 2009 decision, the Board remanded this issue 
as well because it found that the examinations were 
insufficient for appellate review because the examiners did 
not clearly indicate whether there were objective verifiable 
signs or symptoms of the disability on appeal.  Further, the 
examiner's diagnoses did not attribute any signs or symptoms 
to a clear clinical diagnosis or, in the alternative, if a 
diagnosis was given, the examiners did not provide a clear 
opinion as to whether the diagnosed disability was related to 
service and provide a rationale for the opinion given.  
Further, the September 2006 examination was performed by a 
physician's assistant and the report was not signed by a 
physician.  

Thus, on remand, the Veteran was afforded another VA 
examination in April 2009.  However, in October 2009, the 
Board remanded this case because this examination was also 
found to be insufficient for appellate review because it was 
done by a physician's assistant despite the Board directing 
that the examination be done by a medical doctor and it did 
not appear that all of the VA treatment records were taken 
into consideration.  Moreover, the examiner stated that there 
was no diagnosis for general muscle joint pain.  However, he 
observed that polyarthralgia was listed on the Veteran's 
problem list in VA treatment records, but then pointed out 
that this was a physical symptom not a diagnosis.  
Nevertheless, the regulations for claims based on undiagnosed 
illness clearly apply to issues where there are chronic 
symptoms, such as in this case, without the finding of a 
clear medical diagnosis.  Further, the examiner also appeared 
to base his opinion on the lack of diagnosis or complaints in 
the service treatment records.  However, with claims based on 
undiagnosed illness, the Veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez, 19 Vet. App. at 1.  

On remand, at the November 2009 VA examination, despite 
giving orthopedic diagnoses of the shoulders, elbows, hips 
and knees, the examiner determined that the Veteran's diffuse 
musculoskeletal pains were as likely as not related to 
musculoskeletal aching that was reported during the Veteran's 
military service as he continued to receive treatment after 
service.  There was no history of trauma to any of these 
joints in the interim period.  

In conclusion, despite various orthopedic diagnoses given, 
the Board finds that the medical community has not clearly 
attributed the Veteran's chronic muscle and joint pain to a 
clear medical diagnosis.  Significantly, after reviewing the 
claims file with the specific intent to offer an opinion, the 
November 2009 VA examiner determined that the Veteran's 
diffuse musculoskeletal pains were as likely as not related 
to his military service.  Further, VA treatment records 
showed continuing treatment for joint pain since service.  
Moreover, the January 2006 VA examiner also gave a diagnosis 
of undetermined pain of joints and muscles.  Thus, when 
resolving all benefit of the doubt in favor of the Veteran, 
the Board concludes that service connection is warranted for 
a chronic disability manifested by muscle and joint pain as 
being causally related to his military service.  

Notice and Assistance

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefits sought 
by the Veteran are being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter 
dated in October 2009, the Veteran was furnished notice of 
the manner of assigning a disability evaluation and an 
effective date.  He will have the opportunity to initiate an 
appeal from these "downstream" issues if he disagrees with 
the determinations which will be made by the RO in giving 
effect to the Board's grant of service connection.


ORDER

Service connection for sleep disability with fatigue is 
granted.  

Service connection for rhinitis with recurrent bronchitis and 
bronchospasm is granted. 

Service connection for chronic disability manifested by 
muscle and joint pain is granted. 




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


